Exhibit 99.1 Letter Of Transmittal Offers to Exchange 7.625% Series A Senior Subordinated Exchange Notes due 2020 for Outstanding 7.625% Series A Senior Subordinated Notes due 2020 Regulation S Notes (CUSIP U18294 AC9 and ISIN USU18294AC97) 144A Notes (CUSIP 18451Q AE8 and ISIN US18451QAE89) and 7.625% Series B Senior Subordinated Exchange Notes due 2020 for Outstanding 7.625% Series B Senior Subordinated Notes due 2020 Regulation S Notes (CUSIP U18294 AD7 and ISIN USU18294AD70) 144A Notes (CUSIP 18451Q AF5 and ISIN US18451QAF54) of Clear Channel Worldwide Holdings, Inc. THE EXCHANGE OFFERS AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON,2012 (THE “EXPIRATION DATE”), UNLESS EXTENDED BY CLEAR CHANNEL WORLDWIDE HOLDINGS, INC. IN ITS SOLE DISCRETION. The Exchange Agent for the Exchange Offers is: U.S. Bank National Association By Registered Mail or Overnight Carrier: Facsimile Transmission: (for eligible institutions only) By Hand Delivery: U.S. Bank National Association Corporate Trust Services Attn: Specialized Finance Department 60 Livingston Avenue St. Paul, Minnesota55107 (651) 495-8138 U.S. Bank National Association Corporate Trust Services Attn: Specialized Finance Department 60 Livingston Avenue St. Paul, Minnesota55107 Confirm by Telephone: (800) 934-6802 Delivery of this Letter of Transmittal to an address other than as set forth above or transmission of this Letter of Transmittal via a facsimile transmission to a number other than as set forth above will not constitute a valid delivery. 1 The undersigned acknowledges receipt of the prospectus, dated, 2012 (the “Prospectus”), of Clear Channel Worldwide Holdings, Inc., and this Letter of Transmittal (the “Letter of Transmittal”), which together describe Clear Channel Worldwide Holdings, Inc.’s offers (the “Exchange Offers”) to exchange up to $275,000,000 aggregate principal amount of 7.625% Series A Senior Subordinated Notes due 2020 (together with the guarantees thereof, the “Series A Exchange Notes”), which have been registered under the Securities Act of 1933, as amended, of Clear Channel Worldwide Holdings, Inc., for a like aggregate principal amount of our outstanding 7.625% Series A Senior Subordinated Notes due 2020 (together with the guarantees thereof, the “Outstanding A Notes”) of Clear Channel Worldwide Holdings, Inc. and up to $1,925,000,000 aggregate principal amount of 7.625% Series B Senior Subordinated Notes due 2020 (together with the guarantees thereof, the “Series B Exchange Notes” and, together with the Series A Exchange Notes, the “Exchange Notes”), which have been registered under the Securities Act of 1933, as amended, of Clear Channel Worldwide Holdings, Inc., for a like aggregate principal amount of our outstanding 7.625% Series B Senior Subordinated Notes due 2020 (together with the guarantees thereof, the “Outstanding B Notes” and, together with the Outstanding A Notes, the “Outstanding Notes”) of Clear Channel Worldwide Holdings, Inc. The terms of the applicable Exchange Notes and the applicable Outstanding Notes are identical in all respects, except that, because the offers of the Exchange Notes will have been registered under the Securities Act of 1933, the Exchange Notes will not be subject to transfer restrictions, registration rights or the related provisions for increased interest if we default under the applicable registration rights agreement. Capitalized terms used but not defined herein shall have the same meaning given them in the Prospectus. Your bank or broker can assist you in completing this form. The instructions included with this Letter of Transmittal must be followed. Questions and requests for assistance or for additional copies of the prospectus and this Letter of Transmittal may be directed to the Exchange Agent. The undersigned has checked the appropriate boxes below and signed this Letter of Transmittal to indicate the action the undersigned desires to take with respect to the Exchange Offers. Please read the entire Letter of Transmittal and the prospectus carefully before checking any box below. 2 List below the Outstanding Notes to which this Letter of Transmittal relates. If the space provided below is inadequate, the certificate numbers and aggregate principal amounts should be listed on a separate signed schedule affixed hereto. DESCRIPTION OF OUTSTANDING NOTES Outstanding A Notes: Name(s) And Address(es) of Registered Holder(s) (Please Fill In) Certificate Number(s)* Aggregate Principal Amount Represented** Principal Amount Tendered** Total principal amount of Outstanding A Notes Outstanding B Notes: Name(s) And Address(es) of Registered Holder(s) (Please Fill In) Certificate Number(s)* Aggregate Principal Amount Represented** Principal Amount Tendered** Total principal amount of Outstanding B Notes *Need not be completed by holders delivering by book-entry transfer (see below). **Outstanding Notes may be tendered in whole or in part in minimum denominations of U.S.$2,000 and integral multiples of U.S.$1,000 in excess thereof. All Outstanding Notes held shall be deemed tendered unless a lesser number is specified in this column. See Instruction 4. Holders of Outstanding Notes whose Outstanding Notes are not immediately available or who cannot deliver all other required documents to the Exchange Agent on or prior to the Expiration Date or who cannot complete the procedures for book-entry transfer on a timely basis, must tender their Outstanding Notes according to the guaranteed delivery procedures set forth in the Prospectus. Unless the context otherwise requires, the term “holder” for purposes of this Letter of Transmittal means any person in whose name Outstanding Notes are registered or any other person who has obtained a properly completed bond power from the registered holder or any person whose Outstanding Notes are held of record by The Depository Trust Company (“DTC”). 3 Please read this entire Letter of Transmittal carefully before completing the boxes below. ¨Check here if certificates for tendered Outstanding Notes are enclosed herewith. ¨ Check here if tendered Outstanding Notes are being delivered by book-entry transfer made to the account maintained by the Exchange Agent with the DTC and complete the following: Name of Tendering Institution: Account Number with DTC: Transaction Code Number: ¨ Check here if you tendered by book-entry transfer and desire any non-exchanged notes to be returned to you by crediting the book-entry transfer facility account number set forth above. Use of Guaranteed Delivery (See Instruction 1) To be completed only if tendered notes are being delivered pursuant to a notice of guaranteed delivery previously sent to the Exchange Agent. Complete the following (please enclose a photocopy of such notice of guaranteed delivery): Name of Registered Holder(s): Window Ticket Number (if any): Date of Execution of the Notice of Guaranteed Delivery: Name of Eligible Institution that Guaranteed Delivery: If Delivered By Book-Entry Transfer, Complete The Following: Name of Tendering Institution: Account Number at DTC: Transaction Code Number: Broker-Dealer Status ¨ Check here if you are a broker-dealer that acquired your tendered notes for your own account as a result of market-making or other trading activities and wish to receive 10 additional copies of the Prospectus and any amendments or supplements thereto. Name: Address: Note: signatures must be provided below 4 PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY Ladies and Gentlemen: Upon the terms and subject to the conditions of the Exchange Offers, the undersigned hereby tenders to Clear Channel Worldwide Holdings, Inc. the principal amount of the Outstanding Notes indicated above. Subject to, and effective upon, the acceptance for exchange of all or any portion of the Outstanding Notes tendered herewith in accordance with the terms and conditions of the Exchange Offers (including, if the Exchange Offers are extended or amended, the terms and conditions of any such extension or amendment), the undersigned hereby exchanges, assigns and transfers to, or upon the order of, Clear Channel Worldwide Holdings, Inc. all right, title and interest in and to such Outstanding Notes as are being tendered herewith. The undersigned hereby irrevocably constitutes and appoints the Exchange Agent as its true and lawful agent and attorney-in-fact of the undersigned to cause the Outstanding Notes to be assigned, transferred and exchanged. The undersigned represents and warrants that it has full power and authority to tender, exchange, assign and transfer the Outstanding Notes and to acquire Exchange Notes issuable upon the exchange of such tendered Outstanding Notes, and that, when the same are accepted for exchange, Clear Channel Worldwide Holdings, Inc. will acquire good and unencumbered title to the tendered Outstanding Notes, free and clear of all liens, restrictions, charges and encumbrances and not subject to any adverse claim. The undersigned also warrants that it will, upon request, execute and deliver any additional documents deemed by the Exchange Agent or Clear Channel Worldwide Holdings, Inc. to be necessary or desirable to complete the exchange, assignment and transfer of the tendered Outstanding Notes or transfer ownership of such Outstanding Notes on the account books maintained by the book-entry transfer facility. The undersigned further agrees that acceptance of any and all validly tendered Outstanding Notes by Clear Channel Worldwide Holdings, Inc. and the issuance of Exchange Notes in exchange therefor shall constitute performance in full by Clear Channel Worldwide Holdings, Inc. of its obligations under the Series A Registration Rights Agreement or Series B Registration Rights Agreement, as applicable, dated as of March 15, 2012, among Clear Channel Worldwide Holdings, Inc., the note guarantors named therein and Goldman, Sachs & Co., on behalf of itself and as a representative of Citigroup Global Markets Inc., Morgan Stanley & Co. Incorporated, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Wells Fargo Securities, LLC, and RBS Securities Inc. (the “Registration Rights Agreement”), and that Clear Channel Worldwide Holdings, Inc. shall have no further obligations or liabilities thereunder. The undersigned will comply with its obligations under the Registration Rights Agreement. The Exchange Offers are subject to certain conditions as set forth in the Prospectus under the caption “Exchange Offers—Conditions.” As a result of these conditions (which may be waived, in whole or in part, by Clear Channel Worldwide Holdings, Inc.), as more particularly set forth in the Prospectus, Clear Channel Worldwide Holdings, Inc. may not be required to exchange any of the Outstanding Notes tendered hereby and, in such event, the Outstanding Notes not exchanged will be returned to the undersigned at the address shown above, promptly following the expiration or termination of the Exchange Offers. In addition, Clear Channel Worldwide Holdings, Inc. may amend the Exchange Offers at any time prior to the Expiration Date if any of the conditions set forth under “Exchange Offers—Conditions” occur. Tenders of Outstanding Notes pursuant to any one of the procedures described in the Prospectus and in the instructions attached hereto will, upon Clear Channel Worldwide Holdings, Inc.’s acceptance for exchange of such tendered Outstanding Notes, constitute a binding agreement between the undersigned and Clear Channel Worldwide Holdings, Inc. upon the terms and subject to the conditions of the Exchange Offers. Under circumstances set forth in the Prospectus, Clear Channel Worldwide Holdings, Inc. may not be required to accept for exchange any of the Outstanding Notes. 5 By tendering Outstanding Notes and executing this Letter of Transmittal, the undersigned represents that (1) the Exchange Notes acquired pursuant to the Exchange Offers are being acquired in the ordinary course of business of the undersigned, (2) the undersigned is not engaging in and does not intend to engage in a distribution of such Exchange Notes, (3) the undersigned does not have an arrangement or understanding with any person to participate in the distribution of such Exchange Notes, (4) the undersigned is not an “affiliate” of Clear Channel Worldwide Holdings, Inc. within the meaning of Rule 405 under the Securities Act of 1933, as amended, and (5) the undersigned is not acting on behalf of any person who could not truthfully make the foregoing representations. If the undersigned is a broker-dealer that will receive Exchange Notes for its own account in exchange for Outstanding Notes that were acquired as a result of market-making activities or other trading activities, it acknowledges that it will deliver a Prospectus meeting the requirements of the Securities Act in connection with any resale of such Exchange Notes. By acknowledging that it will deliver and by delivering a Prospectus meeting the requirements of the Securities Act in connection with any resale of such Exchange Notes, the undersigned is not deemed to admit that it is an “underwriter” within the meaning of the Securities Act. If the undersigned is a person in the United Kingdom, the undersigned represents that its ordinary activities involve it in acquiring, holding, managing or disposing of investments (as principal or agent) for the purposes of its business. Any holder of Outstanding Notes using the Exchange Offers to participate in a distribution of the Exchange Notes (i) cannot rely on the position of the staff of the Securities and Exchange Commission enunciated in its interpretive letter with respect to Exxon Capital Holdings Corporation (available May 13, 1988) or similar interpretive letters and (ii) must comply with the registration and Prospectus delivery requirements of the Securities Act in connection with a secondary resale transaction. All authority herein conferred or agreed to be conferred shall survive the death or incapacity of the undersigned and every obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, successors and assigns of the undersigned. Tendered Outstanding Notes may be withdrawn at any time prior to the Expiration Date in accordance with the terms of this Letter of Transmittal. Except as stated in the Prospectus, this tender is irrevocable. Certificates for all Exchange Notes delivered in exchange for tendered Outstanding Notes and any Outstanding Notes delivered herewith but not exchanged, and registered in the name of the undersigned, shall be delivered to the undersigned at the address shown below the signature of the undersigned. The undersigned, by completing the box entitled “Description of Outstanding Notes” above and signing this letter, will be deemed to have tendered the Outstanding Notes as set forth in such box. 6 PLEASE SIGN HERE (To Be Completed By All Tendering Holders of Outstanding Notes Regardless of Whether Outstanding Notes Are Being Physically Delivered Herewith, unless an Agent’s Message Is Delivered in Connection with a Book-Entry Transfer of Such Outstanding Notes) This Letter of Transmittal must be signed by the registered holder(s) of Outstanding Notes exactly as their name(s) appear(s) on certificate(s) for Outstanding Notes or on a security position listing, or by person(s) authorized to become registered holder(s) by endorsements and documents transmitted with this Letter of Transmittal.If the signature is by a trustee, executor, administrator, guardian, attorney-in-fact, officer or other person acting in a fiduciary or representative capacity, such person must set forth his or her full title below under “Capacity” and submit evidence satisfactory to the Exchange Agent of such person’s authority to so act.See Instruction 5 below. If the signature appearing below is not of the registered holder(s) of the Outstanding Notes, then the registered holder(s) must sign a valid power of attorney. X X Signature(s) of Holder(s) or Authorized Signatory Dated Name(s) Capacity Address Including Zip Code Area Code and Telephone No. Please Complete Substitute Form W-9 Herein SIGNATURE GUARANTEE (If required — see Instructions 2 and 5 below) Certain Signatures Must be Guaranteed by a Signature Guarantor (Name of Signature Guarantor Guaranteeing Signatures) (Address (including zip code) and Telephone Number (including area code) of Firm) (Authorized Signature) (Printed Name) (Title) Dated 7 SPECIAL ISSUANCE INSTRUCTIONS (See Instructions 4 through 7) To be completed ONLY if certificates for Outstanding Notes in a principal amount not tendered are to be issued in the name of, or Exchange Notes issued pursuant to the Exchange Offers are to be issued in the name of, someone other than the person or persons whose name(s) appear(s) within this Letter of Transmittal or issued to an address different from that shown in the box entitled “Description of Outstanding Notes” within this Letter of Transmittal. SPECIAL ISSUANCE INSTRUCTIONS (See Instructions 4 through 7) To be completed ONLY if certificates for Outstanding Notes in a principal amount not tendered, or Exchange Notes, are to be sent to someone other than the person or persons whose name(s) appear(s) within this Letter of Transmittal to an address different from that shown in the box entitled “Description of Outstanding Notes” within this Letter of Transmittal. Issue:¨Exchange Notes¨Outstanding Notes (Complete as applicable) Deliver:¨Exchange Notes¨Outstanding Notes (Complete as applicable) Name Name (Please Print) Address Address (Please Print) (Zip Code) (Zip Code) Tax Identification or Social Security Number (See Substitute Form W-9 Herein) Credit Outstanding Notes not tendered, but represented by certificates tendered by this Letter of Transmittal, by book-entry transfer to: Is this a permanent address change: ¨Yes¨No (check one box) o The Depository Trust Company o o Account Number Credit Exchange Notes issued pursuant to the Exchange Offers by book-entry transfer to: o The Depository Trust Company o o
